DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Amendment
The Office has carefully considered Applicant’s amendments, IDS and accompanying remarks dated 11/19/2020.
Applicant’s amendments to the claims are sufficient to overcome the 112-2nd rejection made in the previous office action.  
Applicant remarks proffer that the preponderance of evidence outweighs any case of obviousness previously presented and each pending claim depends from claim 1 which for the reasons which follow is not taught nor obvious based upon the prior art.  All previously made rejections are now withdrawn. 
Election/Restrictions
Claims 1-3, 5-13 and 17-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-16 are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, Claims 14-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/12/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants successfully rebutted the rejections set forth previously using comparative evidence which showed that the claimed components of the multicomponent fiber are polymerically and structurally different than that cited in the prior art of Clark et al. Applicant’s remarks further show unexpected results by using their blend which differs and includes a second component of multicomponent fibers that not only comprises a polymer B, which is different from a polymer A used as a first component, but comprises a blend of a polymer B with the same polymer A that is used in the first component. The surprising effect is that blending a first polymer A with a second polymer B to form the second component actually leads to an increased crimp, as exemplified in Table 1 at pages 15 and 16.
	Applicant’s IDS submitted on 12/01/2020 provided art similar to that of Clarke which was that of Morimoto et al (USPUB 20110189915A1).  Morimoto et al teach making crimped conjugated fibers within multi-layered nonwovens such as SMS’s. They further teach the presence of two different polymers within the same fiber (sheath/core).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTI R SINGH-PANDEY whose telephone number is (571)272-1483.  The examiner can normally be reached on Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/ARTI SINGH-PANDEY/
Primary Patent Examiner
Art Unit 1796



AP